DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on January 11, 2021, has been entered. Claims 21 and 22 remain pending in the application. 
Drawings
The amendment filed January 11, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: replacement Fig. 4. The new Figure 4 shows features that were not described in the original disclosure. Contrary to Applicant’s Remarks, the new Fig. 4 does not simply remove the shaded background objected to in the prior Office action. Compare prior Fig. 4 (originally filed in parent application 14/215,537) and new Fig. 4 (annotated to highlight features not supported by the original disclosure). New Fig. 4 shows many features not shown or described in the original disclosure, as is readily apparent from comparison of the old and new figures below . As shown below, the design of the string clamps (100) and the mounting plate (302) in new Fig. 4 differs from the design of the string clamps (100) and mounting plate (302) as originally disclosed. Applicant is required to cancel the new matter in the reply to this Office Action.


    PNG
    media_image1.png
    388
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    358
    576
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the limitation “a locking lever configured to move said first clamp member closer to said second clamp member” in lines 8-9 lacks sufficient written description support because the disclosure fails to identify what the locking lever is and how the function of moving the first clamp member closer to the second clamp member is achieved. The examiner acknowledges that original claim 18 recited “a locking lever configured to move said first clamp member closer to said second clamp member.” However, the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the original disclosure. See MPEP 2163.03.V., citing Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002): "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." In this case, the component (106, Fig. 1) that has been variously described during The locking lever is shown only schematically at reference character ‘106’ in Figs. 1-3 (the only drawings included in the application as originally filed), such that it is unclear what structure is shown, and there is no further description of the structure of this component in the specification. See original Figs. 1-3, reproduced below for convenience.

    PNG
    media_image3.png
    365
    687
    media_image3.png
    Greyscale

The examiner notes that the string clamp lever of the parent application, which is illustrated in more structural detail in Figs. 3-4 of the parent application, appears to be substantively different from the component described as a locking lever in the instant a different form than the locking lever shown in Fig. 1 of the instant application at ‘106’ and performs a different function (holding string 10 between fingers 210 as shown in Fig. 3 of the parent application, as opposed to moving the first clamp member toward the second clamp member to lock the string between the first and second clamp members as recited in claim 21). Therefore, although the claim language appears in the original disclosure, the disclosure does not adequately describe the locking lever with respect to the claimed invention and the recited functional limitations to satisfy the written description requirement for the claimed invention. For further discussion of this issue, see examiner’s Response to Arguments below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 21, the scope of the term “locking lever” (lines 8, 13, and 23) is unclear when interpreted in view of Applicant’s disclosure, because the component (106) described as a locking lever in Figs. 1-3 appears to be a circular knob rather than a true lever. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The accepted meaning of the term “lever" is “a simple machine consisting of a rigid bar pivoted on a fixed point and used to transmit force” (American Heritage® Dictionary of the English Language, Fifth Edition). The component (106) described as a locking lever does not appear to be a rigid bar pivoted on a fixed point. The term is indefinite because the specification does not clearly redefine the term. For further discussion of this issue, see examiner’s Response to Arguments below. Moreover, it is unclear how the component described as a locking lever would be configured to perform the function “to move said first clamp member closer to said second clamp member” as recited in lines 8-9, such that it is unclear what structure would be encompassed by the claim. 
Further regarding claim 21, it is unclear whether the steps of securing/placing the first ends of the first and second clamp members in two or more channels in a mounting plate (lines 16-18 and again in lines 24-26) and fixing the first end of the end of the first clamp member in a fixed position relative to the first end of the second clamp member (lines 22-23) are different descriptions of the same step or are distinct steps, rendering the claim indefinite. For further discussion of this issue, see examiner’s Response to Arguments below.
Regarding claim 22, the limitation “respectively placing said one or more shaped feet within one or more channels disposed in a mounting plate disposed on a tennis racket stringing machine” in lines 4-5 renders the claim indefinite, because it is unclear whether this refers to the same previously recited method step of “creating a fulcrum” by placing the first ends of the first and second clamp members in two or more channels in a mounting plate in a racket 
Response to Arguments
Applicant's arguments filed January 11, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the locking lever is supported by the original disclosure at Figs. 1-4 and para. 0004, 0007, and 0021-0024 of this application, the examiner notes that Fig. 4 introduces new matter, as discussed above, and therefore cannot be relied on for written description support of the claimed subject matter. Original Figs. 1-3 show the locking lever (106) only schematically, as shown and discussed above. Applicant cites para. 0004 as providing written description support for the claimed functionality of the locking lever: “This working principle of this design is simple lever with resistance and fulcrum at the ends of the lever and effort in the middle.” However, para. 0004 of the specification is a description of the prior art. Para. 0004 reads, in greater part:
“All clamps, which hold the string, are designed with jaws, which hold the string at one of the jaw ends, while the jaws rest against each other at the other end. The locking lever is placed between these two ends. The working principle of this design is simple lever with resistance and fulcrum at the ends of the lever and the effort in the middle. This configuration always results in greater force on the clamp lever (effort) then on the string (resistance). … This puts a great pressure on the clamp lever. As a result the clamp levers must be large to allow the placement of the whole hand on the lever. The lever must be also made of high quality steel, which results in high cost and weight of the clamp. Because of the high pressure the levers in stringing machine clamps break very often and must be replaced.”

Para. 0005 begins: “What is needed is a new clamp design …” (emphasis added). The specification does not describe how this new clamp design is achieved or how the locking lever of such a clamp design would be configured to achieve the claimed functions. Para. 0007 simply 
In response to Applicant’s argument that the parent application, Application Serial No. 14/215,537, provides written description support for the claimed locking lever, the examiner notes again that the string clamp lever illustrated in Fig. 4 of the parent application appears to be substantively different from the claimed locking lever, such that the written description of the string clamp lever provided in the parent application does not serve as written description support for the claimed locking lever. As shown in Figs. 3-4 of the parent application, the string clamp lever (250) of the parent application has a different form than the locking lever shown in Fig. 1 of the instant application at ‘106’ and performs a different function. The string clamp lever (250) of the parent application holds the string (10) between fingers (210) as shown in Fig. In the instant application, in contrast, there are no fingers disclosed as part of the string clamp. Rather, the claim describes the locking lever as moving the first clamp member toward the second clamp member to lock the string between the first and second clamp members. The parent application gives no insight into how the locking lever of the instant application is configured to move the first clamp member toward the second clamp member to lock the string between the first and second clamp members. For these reasons, the Figures of the parent application do not provide written description support for the claim limitations of the instant application.

    PNG
    media_image4.png
    444
    679
    media_image4.png
    Greyscale

	With respect to the rejections under 35 USC 112(b), in response to Applicant’s argument that the parent application clarifies the term “lever”, the examiner maintains that the usage of the term “lever” in the parent application does not clarify the meaning and scope of the term 
	Applicant’s argument that the steps of removably securing the first ends of the first and second clamp members to channels in a mounting plate in a racket stringing machine, fixing the first end of the first clamp member relative to the second clamp member, and placing the first ends of the first and second clamp members in channels in a mounting plate in a racket stringing machine are all distinct method steps is not persuasive, because it is unclear how these steps could be carried out as distinct method steps. At the very least, removably securing the first ends of the clamp members to channels in a mounting plate of a racket stringing machine would appear to be the very same step as placing the first ends of the clamp members in channels in a mounting plate of a racket stringing machine. If these were to be interpreted as two distinct steps as argued, then it would appear that the claimed method would require removing the first ends from the channels in the first-mentioned mounting plate of the first-mentioned racket stringing machine in order to place the same first ends in the channels of the second-mentioned mounting plate of the second-mentioned racket stringing machine, which appears to be inconsistent with Applicant’s disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 25, 2021/